Citation Nr: 1630751	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities. (TDIU).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active military service from March 1997 to May 1998.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.  Subsequent to the perfection of his appeal, the Veteran proffered testimony before the undersigned.  A transcript of that hearing was prepared and has been included in the claims file for review.  The Montgomery, Alabama RO currently has jurisdiction of this appeal.  

In September 2013, the Board issued a Decision/Remand that assigned a 70 percent disability evaluation for a bipolar disorder.  The Board found, in the Remand portion of the action, that the issue of TDIU had been raised by the record and, as such, this issue was remanded to the agency of original jurisdiction for additional development and action.  


FINDING OF FACT

The Veteran, in June 2016, submitted a letter to VA in which he has stated that he wished to withdraw his appeal with respect to the issue of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdraw of an appeal with respect to the issue of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2015).  Withdrawal may be made by the veteran or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a) (2015).

Subsequent to the Board's Remand of this issue in 2013, the Veteran submitted a written statement, in June 2016, stating that he wished to immediately withdraw his appeal.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of entitlement to a TDIU is dismissed. 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


